948 F.2d 1282
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph L. PENLAND, Plaintiff-Appellant,v.Alan DUBOIS;  Karen Paden Boyle;  James C. Fox;  William E.Martin;  John Bolor;  Harry Higleg;  George David Pratt;Margaret P. Currin;  Luella Joyce Penland;  Robert D. Floyd;Earl W. Britt;  Terrence W. Boyle;  Malcolm J. Howard;Charles K. McCotter, Jr.;  Alexander B. Denson;  Wallace W.Dixon;  J. Rich Leonard, Clerk;  Samuel W. Phillips;  JohnDoe, Defendants-Appellees.
No. 91-7246.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 28, 1991.Decided Nov. 19, 1991.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.   Franklin T. Dupree, Jr., Senior District Judge.  (CA-91-455-D)
Joseph L. Penland, appellant pro se.
E.D.N.C.
AFFIRMED.
Before ERVIN, Chief Judge, SPROUSE, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Joseph L. Penland appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we deny Penland's request that the Court serve copies of his informal brief on the defendants and affirm on the reasoning of the district court.   Penland v. DuBois, No. CA-91-455-D (E.D.N.C. Aug. 19, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.